Judgment, Supreme Court, New York County, dated October 20, 1975 and entered on October 21, 1975, confirming the special referee’s report and dismissing appellant’s petition, is unanimously affirmed, without costs and without disbursements. We agree with both special referee Edward I. Byer and Spiegel, J., that on this record, appellant has failed to show sufficient grounds to warrant the granting of her petition for a new election. Concur—Markewich, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.